Citation Nr: 0814486	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a herniated nucleus 
pulposus, L-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
November 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
service connection for a herniated nucleus pulposus, L-5.  


FINDING OF FACT

A herniated nucleus pulposus, L-5 was not incurred in or 
aggravated during military service.  

CONCLUSION OF LAW

Entitlement to service connection for a herniated nucleus 
pulposus, L-5 is not established.  38 U.S.C.A. §§ 105, 1110, 
1111, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3. 203, 3.301, 
3.303, 3.304, (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2001 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (2002) and 38 C.F.R. 
§ 3.159(c)(4) (2007).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, given the first medical evidence of record of a 
back disability is dated in 2000, 49 years after the 
veteran's discharge from military service, the veteran has 
presented no credible evidence establishing his current back 
disability is related to his military service.  The veteran 
claims that he has been treated for a back disability since 
his discharge from service; however, he cannot obtain any 
documentation or medical records to verify such treatment.  
There is simply no probative weight that can be accorded to 
these statements without some supporting medical evidence or 
documentation that he received treatment.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained outpatient 
treatment records from the Bay Pines, Florida VA Medical 
Center (VAMC).  The veteran submitted has not submitted any 
private treatment records and, in fact, testified in March 
2004 that such records were unavailable.  The veteran was 
provided an opportunity to set forth his contentions during a 
hearing before a Decision Review Officer at the Regional 
Office in St. Petersburg, Florida in March 2004.  The veteran 
has not been afforded a VA examination because there is 
insufficient probative and credible evidence of record that 
the veteran's disability or symptoms may be associated with 
the veteran's service.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The veteran seeks service connection for a herniated nucleus 
pulposus, L-5. The preponderance of the evidence is against 
the claim and the appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 C.F.R. §§  3.303(a), 3.304 (2007).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 
(2007); Ortiz, 274 F.3d at 1365-66.

To receive service connection for a current disability, an 
opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to military 
service. "Competent medical evidence" means, in part, 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2007).  

The veteran's service medical records (SMR) contain a 
notation that indicate that in October 1951 he was diagnosed 
with "herniation, nucleus pulposus, in line of duty."  

Another October 1951 SMR stated the veteran was 19-years old 
and essentially well when he suddenly developed sharp pains 
in his back while flexing forward to hitch a sea bag.  The 
record states "low back pain frequent sciatic type pain in 
left leg.  Infrequent sciatic type in the right leg."  
Slight paravertebral muscle spasms with some obliteration of 
the lumbar lordosis were notes as well as hyperthesia of the 
left lower extension.  The note states the pain was 
aggravated by marching and standing for any period of time.  

The SMRS appear to give the impression that there is some 
question as to whether the veteran entered service with a 
pre-existing back condition.  The veteran allegedly made 
statements while receiving psychiatric treatment in November 
1951 suggesting that he felt guilty about having not reported 
previously having injured his back in an auto accident and 
possibly fraudulently enlisting in the Navy.  The entries 
state the veteran's back problems seemed to be secondary to 
his psychiatric problems.  The veteran was subsequently 
recommended as unsuitable for retention in the military and 
discharged in November 1951.  In March 2004, the veteran 
testified that he had no back problems prior to his military 
service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (2002).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306 (2007).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  In VAOGCPREC 
3-2003, the VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The veteran's pre-induction records dated in August 1951 
reflected the veteran had normal spine.  Therefore, the 
medical evidence which refers to an injury prior to service 
is based entirely upon the veteran's history.  The Court has 
held that the transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

There is no competent medical evidence of record to elucidate 
the nature of the injury; any residuals; the course of 
treatment, or any other factors that may enable the Board to 
gauge any relevant information as to its preexistence.  As 
such, the veteran's history alone, without any corroborating 
medical evidence of the automobile accident referenced in the 
SMRs, is insufficient to overcome the presumption of 
soundness.  Therefore the veteran is presumed to have been in 
sound physical condition at the time he entered active 
military duty.  The presumption of soundness has not been 
rebutted, the claim is one of service connection, without 
consideration of aggravation of a preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

For 49 years following the veteran's discharge from service 
in November 1951 there is no medical evidence showing 
diagnosis or treatment for a back disability of record.  
Treatment reports from the Bay Pines VAMC dated November 2000 
through November 2004 show treatment for the lumbar and 
cervical spine.  X-rays in February 2000 showed mild 
narrowing of the disc spaces between L3 and L5 which a noted 
stated could be compatible with probable moderate disc 
derangement.  Hypertrophic spurring L1 to L3 was also noted.  
An MRI of the lumbar spine showed the vertebral heights and 
disc spaces were well-maintained within the lumbar spine and 
there was no indication of focal disc herniation or spinal 
stenosis.   No medical evidence or opinion of record links 
the veteran's current back treatment to his military service.

The veteran has provided three lay statements from PHB, HB 
and LF attesting to his back problems since discharge from 
service.  During a hearing in March 2004 before a Decision 
Review Officer (DRO), the veteran testified that he injured 
his back during gunnery practice on his destroyer.  He was a 
"hot shellman" and testified that he caught the breach of 
the gun in the back when the gun went off.   He testified 
that he was taken by ambulance to the hospital and 
subsequently hospitalized for weeks as a result of this 
injury.  The Board notes, however, that there is no 
corroboration in the veteran's SMRs that he was injured in 
this manner or hospitalized for back injuries. 

The veteran also testified that he sought treatment 
immediately after separating from service and that he has 
experienced pain for the 50 years since service.  The veteran 
testified that following service, he was hospitalized and in 
traction several times, at least once in Michigan.  He has 
had chiropractors that have worked on him.  He also stated 
that he had been treated by Dr. H. in Roseberg, Oregon but 
hasn't been able to reach him.  He stated another doctor who 
treated him told him that he did not have any records for him 
and could not swear to any medication or treatment he 
prescribed to the veteran because he had been retired for 20 
years.  The veteran reports having been prescribed with 
muscle relaxers for at least 35 years although he never had 
surgery on his back.  The veteran described symptoms of pain, 
electrical shock-like feelings in the left leg and trouble 
breathing.  

The veteran is competent to testify as to the symptoms he 
experienced, such as the presence of back pain or electric 
shock-like feelings.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the Board finds the veteran is not credible given 
the lack of contemporaneous medical records or lay evidence 
reflecting back treatment for 49 years.  See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006). 

Even assuming there is a current disability; service 
connection is not otherwise warranted.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative).  
There is no competent medical evidence of a nexus to military 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(2007).  The lay statements provided by PHB, HB and LF 
attesting to the veteran's back problems since discharge from 
service are not competent medical evidence.  Nor do these 
statements service as credible lay evidence in view of the 
fact that they were not submitted until some 50 years after 
discharge from service.

The Board finds, by a preponderance of the evidence, that the 
veteran's claimed herniated nucleus pulposus, L-5 is not 
related to event(s) in-service.  In reaching this decision, 
the Board has considered the "benefit-of-the-doubt 
doctrine;" however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a herniated nucleus 
pulposus, L-5 is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


